Citation Nr: 1448105	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  10-07 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Propriety of reduction of a rating for a lumbar spine disability from 40 percent to 20 percent, effective October 1, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from April 1996 to April 2000.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) that decreased the Veteran's rating for a lumbar spine disability from 40 percent to 20 percent, effective October 1, 2009.  

A September 2011 RO rating decision granted separate 10 percent ratings for radiculopathy of both lower extremities, effective February 18, 2010.  A July 2014 RO rating decision granted a temporary total rating for the lumbar spine disability pursuant to 38 C.F.R. § 4.30 from October 31, 2011, to January 31, 2012, and continued the 20 percent rating from February 1, 2012.  The RO also granted 20 percent ratings for radiculopathy of both lower extremities, effective February 8, 2013.  


REMAND

In a letter to the Veteran dated October 18, 2011, the RO noted receipt of the Veteran's appeal election form stating that the rating decision dated in September 2011 satisfied her appeal had been received.  Based on that statement, the RO noted that her appeal had been withdrawn.  However, the referenced appeal election form is not in the Veteran's paper claims file, and has not been uploaded to the electronic record in either Virtual VA or VBMS.  

The regulations provide that an appeal may be withdrawn as to any or all issues involved in it at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204(a) (2014).  However, except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (2014).  

In light of the October 2011 RO letter, the Board finds that there is relevant evidence missing from the Veteran's file.  Therefore, a remand is necessary to attempt to locate that appeal election form and include it in the file.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to locate the Veteran's appeal status election form that was received between September 27, 2011, and October 18, 2011.  If it is determined that the form cannot be located, provide the Veteran and representative with the opportunity to submit another written notice of withdrawal, if desired.  

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

